Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 18, 2014

                                     No. 04-14-00140-CV

                   IN THE INTEREST OF A.R.P., ET AL., CHILDREN,

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-01-0023-CVA
                          Honorable Thomas F. Lee, Judge Presiding


                                        ORDER
       The Notification of Late Record filed by court reporter Patricia Gaddis on March 14,
2014 requesting a 30-day extension is NOTED. Ms. Gaddis is ORDERED to file the reporter’s
record on or before March 24, 2014. See TEX. R. APP. P. 35.3(c) (record extensions in
accelerated appeals must not exceed 10 days); see also Rule 6.2, Texas Rules of Judicial
Administration (requiring court of appeals to dispose of parental termination appeals within 180
days after the notice of appeal is filed). Further requests for extensions of time will be
disfavored.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court